Citation Nr: 9914751	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  94-28 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1969.  
The veteran died in August 1992.  The appellant is the widow 
of the deceased veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In an April 17, 1997, decision, the 
Board upheld the RO's denial of the appellant 's claims for 
service connection for the cause of the veteran's death and 
for entitlement to dependency and indemnity (DIC) 
compensation.  The appellant filed a timely appeal to the 
United States Court of Veterans Appeals, now redesignated the 
United States Court of Appeals for Veterans Claim (Court).

In April 1998, VA's General Counsel filed a motion to vacate 
a portion of the Board's decision and to remand a portion of 
the claim for development and readjudication.  The Court 
granted the motion in August 1998, affirming the portion of 
the Board's decision which denied entitlement to DIC benefits 
and vacating and remanding the portion of the decision which 
denied entitlement to service connection for the cause of the 
veteran's death.  [redacted]. 



REMAND

The Court's August 1998 order indicated that VA failed to 
assist the claimant in the development and presentation of 
her claim, in that neither the RO nor the Board obtained the 
terminal medical records from the VA hospitalization during 
which the veteran died.  The Court directed that these 
records must be obtained prior to final appellate review of 
the appellant's claim for service connection for the cause of 
the veteran's death.  

In addition, the Court noted a second, independent reason for 
remand.  The Board's April 1997 decision dismissed the 
appellant's theory that the veteran's alcoholism caused his 
death, on the basis that service connection cannot be granted 
for alcohol abuse on a direct or secondary basis.  However, 
the Court noted that it recently held that an award of 
service connection for disability due to abuse of alcohol is 
not precluded by 38 U.S.C.A. § 1110.  Barela v. West, 11 Vet. 
App. 280, 283 (1998).  The Court remanded the claim of 
entitlement to service connection for the cause of the 
veteran's death in light of this recent decision.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The complete clinical record of the 
veteran's terminal VA hospitalization 
should be obtained.  

2.  The RO should afford the appellant 
the opportunity to submit any additional 
evidence she may have, or to identify any 
additional relevant evidence.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue on appeal, 
considering all the evidence of record, 
including the additional evidence secured 
during development on remand.  The RO 
should consider the claim in light of 
Barela and any other applicable Court 
decisions, as well as all applicable laws 
and regulations.   

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, she and her representative should 
be issued a supplemental statement of the case and be 
afforded a reasonable opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  In taking 
this action, the Board implies no opinion as to the eventual 
outcome warranted.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







